Citation Nr: 0008948	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-19 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, excluding post-traumatic stress disorder.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

During the course of this appeal, the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
arose.  The RO has not addressed this issue, and it is 
referred to the RO for consideration.  


FINDING OF FACT

The claim of entitlement to service connection for an 
acquired psychiatric disability, excluding PTSD, is not 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disability, excluding PTSD, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Psychoses may be presumed to have been 
incurred in service if manifested to a compensable degree 
within the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Considering all the evidence of record, the Board finds that 
the veteran's service connection claim is not well grounded.  
Initially, the Board observes that the veteran generally 
asserts that he incurred a psychiatric disability, excluding 
PTSD, in service, or in the alternative, a psychiatric 
disability was aggravated by service.  The Board notes that 
at service entrance in 1971, the veteran gave a history of 
nervous problems.  The examiner noted "nerves-mild anxiety" 
by way of medical comment.  Clinical psychiatric evaluation 
was normal.  During service, there is no showing of treatment 
for a nervous disability.  At separation in April 1972, the 
veteran again reported having a history of nervous problems 
and depression; clinical evaluation was normal, and the 
examiner noted that the veteran had no current problems.  At 
this stage of adjudication, determining whether a claim is 
well grounded, the Board accepts his assertion of inservice 
occurrence or aggravation as true.  Arms, 12 Vet. App. at 
193; Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  
In addition, beginning in 1998, the record shows diagnoses of 
intermittent explosive disorder, delusional paranoid 
disorder, and personality disorder.  As noted, previously, 
thereafter there is nothing in the record to show treatment 
after service until 1998, over twenty years after service 
discharge.  This is documented in the record when the veteran 
was examined by a private practitioner in February 1998 and 
by VA in June 1998.  Thus, the requirement of a current 
disability for a well grounded claim is also met.  

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a nexus 
between the current diagnoses and the veteran's period of 
active duty service either by incurrence or aggravation.  The 
only link is provided through statements and testimony 
offered by the veteran at a February 1999 personal hearing.  
However, the Board emphasizes that there is no evidence of 
record to suggest that the veteran is a trained medical 
professional.  Therefore, although he is competent to relate 
and describe symptoms, he is not competent to offer an 
opinion on matters that require medical knowledge, such as 
determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, his personal opinion 
that his psychiatric complaints are related to service, or 
that a nervous disability was aggravated during service has 
little probative value.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for an acquired psychiatric disability, excluding 
PTSD.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorder discussed above, he should submit 
competent medical evidence that shows a current diagnosis for 
the disability as well as a relationship between the disorder 
and the veteran's active duty service or aggravation of a 
pre-existing disability during service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for an acquired psychiatric disability, 
excluding PTSD, is denied.   


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

